                      Case 2:18-cr-00303-JCM-EJY Document 80 Filed 05/08/20 Page 1 of 4



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-303 JCM (EJY)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     DUSTIN RANDALL,
               11                                         Defendant(s).
               12
               13            Presently before the court is Dustin Randall’s (“defendant”) motion to resolve discovery
               14     dispute. (ECF No. 67). The United States of America (“the government”) filed a response (ECF
               15     No. 68), to which defendant replied (ECF No. 71).
               16            Magistrate Judge Youchah granted defendant’s motion. (ECF No. 76). The government
               17     appealed that order (ECF No. 77), and defendant responded (ECF No. 79).
               18     I.     Background
               19            On September 26, 2018, a grand jury indicted defendant on one count of receipt of child
               20     pornography and one count of distribution of child pornography. (ECF No. 16). On January 15,
               21     2020, defendant pleaded guilty to both counts without a plea agreement. (ECF No. 64). In
               22     preparation for sentencing, defendant retained Computer Forensic Resources (“CFR”), a Sioux
               23     Falls-based expert, to review the digital evidence in this case. (ECF No. 76 at 1).
               24            Defendant asked the court to order the government “to produce all forensic and digital
               25     evidence in this case to the U.S. Attorney’s Office in Sioux Falls, South Dakota, so that [CFR]
               26     can view the material there and without having to travel to Las Vegas.” (ECF No. 67 at 1). The
               27     government argued that 18 U.S.C. § 3509(m) specifically prohibits such a request because the
               28     forensic and digital evidence in question contains child pornography. (ECF No. 68). Judge

James C. Mahan
U.S. District Judge
                      Case 2:18-cr-00303-JCM-EJY Document 80 Filed 05/08/20 Page 2 of 4



                1     Youchah granted defendant’s motion in light of COVID-19 and its attendant travel restrictions,
                2     acknowledging that “[b]ut for the limitation on travel impacting the accessibility of the materials
                3     available in Las Vegas, the [c]ourt’s decision would likely have been to the contrary.” (ECF No.
                4     76 at 6). The instant appeal of that order followed. (ECF No. 77).
                5     II.    Legal Standard
                6            A district judge may affirm, reverse, or modify, in whole or in part, a magistrate judge’s
                7     order, as well as remand with instructions. LR IB 3-1(b).
                8            Magistrate judges are authorized to resolve pretrial matters subject to the district judge’s
                9     review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A); see
              10      also Fed. R. Civ. P. 72(a); LR IB 3-1(a) (“A district judge may reconsider any pretrial matter
              11      referred to a magistrate judge in a civil or criminal case under LR IB 1-3, when it has been
              12      shown the magistrate judge’s order is clearly erroneous or contrary to law.”). The “clearly
              13      erroneous” standard applies to a magistrate judge’s factual findings, whereas the “contrary to
              14      law” standard applies to a magistrate judge’s legal conclusions. See, e.g., Grimes v. Cty. of San
              15      Francisco, 951 F.2d 236, 240 (9th Cir. 1991).
              16             A magistrate judge’s finding is “clearly erroneous” if the district judge has a “definite and
              17      firm conviction that a mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S.
              18      364, 395 (1948). “[R]eview under the ‘clearly erroneous’ standard is significantly deferential.”
              19      Concrete Pipe & Prod. of Cal., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602,
              20      623 (1993). “An order is contrary to law when it fails to apply or misapplies relevant statutes,
              21      case law, or rules of procedure.” United States v. Desage, 229 F. Supp. 3d 1209, 1213 (D. Nev.
              22      2017) (quotation omitted).
              23      III.   Discussion
              24             “[A]ny property or material that constitutes child pornography . . . shall remain in the
              25      care, custody, and control of either the [g]overnment or the court” pursuant to 18 U.S.C.
              26      § 3509(m)(1). Subsection 2 provides as follows:
              27                     (A) Notwithstanding Rule 16 of the Federal Rules of Criminal
                                     Procedure, a court shall deny, in any criminal proceeding, any
              28                     request by the defendant to copy, photograph, duplicate, or
                                     otherwise reproduce any property or material that constitutes child
James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:18-cr-00303-JCM-EJY Document 80 Filed 05/08/20 Page 3 of 4



                1                    pornography (as defined by section 2256 of this title), so long as
                                     the Government makes the property or material reasonably
                2                    available to the defendant.
                3
                4                    (B) For the purposes of subparagraph (A), property or material
                                     shall be deemed to be reasonably available to the defendant if the
                5                    Government provides ample opportunity for inspection, viewing,
                                     and examination at a Government facility of the property or
                6                    material by the defendant, his or her attorney, and any individual
                                     the defendant may seek to qualify to furnish expert testimony at
                7                    trial.
                8
                      18 U.S.C. § 3509(m)(2).
                9
                             Here, the point of contention is whether the government has made the evidence
              10
                      “reasonably available to the defendant.” Id. The government made the evidence “reasonably
              11
                      available” if it provided defendant “ample opportunity for inspection, viewing, and examination”
              12
                      thereof. Id. If the government made the evidence reasonably available by providing ample
              13
                      opportunity for review, then § 3509(m)(2)(A) requires the court to deny defendant’s request. See
              14
                      Newman v. Chater, 87 F.3d 358, 361 (9th Cir. 1996) (“Use of the word ‘shall’ generally
              15
                      indicates a mandatory intent unless a convincing argument to the contrary is made.” (citations
              16
                      omitted)); see also 18 U.S.C. § 3509(m)(2)(A) (using the mandatory “shall deny”).
              17
                             Judge Youchah ruled that, “[i]n this extraordinary setting of COVID 19, the [c]ourt errs
              18
                      on the side of due process and finds the issues presented at this time distinguish the case
              19
                      distinguishable from Wright and Mitchell.          This is a fact and circumstance specific
              20
                      determination.” (ECF No. 76 at 6). And, to be sure, the pandemic has had an unprecedented
              21
                      impact on virtually every facet of daily life. But, as Judge Youchah also acknowledged, “the
              22
                      current limiting impact of COVID 19 did not interfere with travel or local accommodations until
              23
                      March 2020, and the digital data at issue has been available since September 2018. Defendant
              24
                      does not state why the data was examined at no time prior to March 2020.” (ECF No. 76 at 4).
              25
                             Under the clearly erroneous standard, “[t]he reviewing court may not simply substitute its
              26
                      judgment for that of the deciding court.” Grimes v. City & Cty. of San Francisco, 951 F.2d 236,
              27
                      241 (9th Cir. 1991) (citing United States v. BNS, Inc., 858 F.2d 456, 464 (9th Cir. 1988)). “To
              28
                      be clearly erroneous, a decision must ... strike [the court] as wrong with the force of a five-week

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:18-cr-00303-JCM-EJY Document 80 Filed 05/08/20 Page 4 of 4



                1     old, unrefrigerated dead fish.” Ocean Garden, Inc. v. Marktrade Co., 953 F.2d 500, 502 (9th
                2     Cir. 1991) (quoting Parts and Elec. Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228, 233 (7th
                3     Cir. 1988)).
                4            Judge Youchah properly considered § 3509(m), thoroughly discussed cases interpreting
                5     the statute, and made a reasoned determination based on “the totality of facts and circumstances
                6     impacting this case at this time.” (ECF No. 76 at 6 (emphasis in original)).
                7            Thus, the court denies the government’s appeal.
                8     IV.    Conclusion
                9            Accordingly,
              10             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s appeal
              11      of Judge Youchah’s order (ECF No. 77) be, and the same hereby is, DENIED.
              12             DATED May 8, 2020.
              13                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -4-
